DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are being interpreted under 35 U.S.C. 112(f): “Fragmentation means” and “control means” in claim 20 (and dependent claims), “deriving means” in claim 21, and “group gathering means” in claims 22 and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 24-25, 27, 29-30, 33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman (US 20100065737 A1) in view of Green (WO 2018/189542 A1).
Regarding claim 20, Bateman teaches an apparatus for analyzing ions, the apparatus including:
A first mass analyser (4) configured to eject groups of ions from the first mass analyzer in a predetermined sequence such that each group of ions is ejected during a different time window and is initially formed from precursor ions having m/z values in a respective m/z value window, wherein the first mass analyzer is configured to, when ejecting each group of ions, retain at least some of any other ions contained in the first mass analyzer prior to the group of ions being ejected (sequentially eject ions according to m/z ratio, [0153]);
An ion transport device (ion guide 6) having a plurality of electrodes arranged around a transport channel, wherein the ion transport device is configured to receive at least some groups of ions ejected from the first mass analyzer;
Control means (control system, [0062]) configured to control voltages applied to the electrodes of the ion transport device to generate a transport potential in the transport channel, the transport potential having a plurality of potential wells which are configured to move along the transport channel, the control means being configured to generate the transport potential such that each group of ions received by the ion transport device is respectively transported along the transport channel by one or more selected potential wells in the transport potential (series of potential wells, [0155]);
Fragmentation means (gas molecules, [0158]) configured to fragment precursor ions in each group of ions so as to produce product ions;
A second mass analyzer (TOF 13) configured to produce a respective mass spectrum using each group of ions after the group of ions has been fragmented by the fragmentation means and transported along the transport channel (mass spectrum, [0120]);
Bateman does not teach that the control means is configured to, for each group of ions, store correspondence data which indicates, for each group of ions, the one or more selected potential wells in which that group of ions is transported along the transport channel by the transport potential, as well as the m/z values of precursor ions from which the group of ions was initially formed.
	Green teaches a system which measures the mass and ejection time of a precursor atom to produce two-dimensional data (precursor ions are transmitted within a given known transmission window time, p. 13 lines 35-40, recording mass-to-charge ratios of precursor ions within a given time window, fig. 6)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bateman to store the m/z values and the transmission window time of each group of ions emitted from the first mass analyzer, in order to produce two-dimensional data which can correlate fragment ions with their precursors as taught by Green.  In the system of Bateman the transmission window corresponds to the potential well, and so the transmission time is data indicating the potential well.
	Regarding claim 21, Green teaches that the apparatus includes deriving means (processor, p. 7 lines 24-25) for deriving two dimensional mass spectrum data based on the mass spectra produced using each group of ions, wherein the two dimensional mass spectrum data comprises data including a respective mass spectrum of product ions resulting from fragmentation of multiple groups of precursor ions, each group of precursor ions having m/z values in a different m/z value window (p. 1 lines 18-30).
	Regarding claim 24, Bateman teaches that the fragmentation means includes part of the ion transport device configured to fragment ions as they are transported through a fragmentation region of the ion transport device (ions fragmented on entering ion guide, [0158]).
	Regarding claim 25, Bateman teaches that the device may have a fragmentation device configured to fragment ions by ECD or ETD ([0084]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the ECD or ETD device into the ion guide as a matter of substituting a known means of fragmentation for the collision induced dissociation used in the ion guide with no unexpected result.
	Regarding claim 27, Bateman teaches that the ion guide is greater than 20 mm long ([0055]).  It would have been obvious to one of ordinary skill in the art to adjust the size of the fragmentation region at the beginning of the ion guide by adjusting the accelerating voltage and gas pressure of the ion guide in order to optimize the fragmentation with no unexpected result.
	Regarding claim 29, Bateman teaches that the fragmentation means includes ion optical elements in a region located between the first mass analyzer and the ion transport device (acceleration means, [0060]), wherein the ion optical elements are configured to accelerate ions to cause fragmentation of ions by CID.
	Regarding claim 30, Bateman teaches that the fragmentation means includes the first mass analyzer, and the first mass analyzer is an ion trap configured to fragment the precursor ions whilst those precursor ions are being ejected from the ion trap by ejecting the ions with adequately high kinetic energies so as to cause CID ([0158-0161]).
	Regarding claim 33, Bateman teaches that the first mass analyzer is an ion trap ([0152]).
	Regarding claim 35, Bateman teaches that the ion transport device includes a plurality of extraction electrodes (ion lenses 8), wherein the control means is configured to control the extraction electrodes to generate an extraction potential configured to extract each group of ions from the transport channel when the one or more selected potential wells carrying that group of ions reaches one or more extraction regions of the transport channel ([0163]).
	Regarding claim 36, Bateman teaches that the second mass analyzer is a TOF analyzer and the extraction potential is configured to extract each group of ions into the TOF mass analyzer ([0164]).
	Regarding claim 37, Bateman does not teach that the apparatus includes a preliminary analyzer, upstream of the first mass analyzer, wherein the preliminary analyzer is configured to eject precursor groups of ions in a predetermined sequence.
	Green teaches an MS/MS system having a preliminary analyzer upstream of the first mass analyzer, configured to eject precursor groups of ions in a predetermined sequence (p. 18 lines 33-42).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bateman to have the upstream analyzer of Green, in order to separate precursor ions which are transmitted within the same precursor mass window as described by Green.
Claims 22-23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Green and in further view of Berdnikov (WO 2012150351 A1).
Regarding claim 22, Bateman and Green teach all the limitations of claim 20 as described above.  Bateman and Green do not teach that the apparatus includes a group gathering means configured to receive each group of ions that is to be received by the ion transport device in a different respective time period, wherein a plurality of group gathering electrodes are positioned around a group gathering region of the group gathering means, wherein the control means is configured to control the voltages applied to the group gathering electrodes to, for each group of ions received by the group gathering means: temporarily generate a gathering potential in the group gathering region so that the group of ions received by the group gathering region is gathered in the group gathering region, and generate a potential in the group gathering region to introduce the ions to one or more selected potential wells of the transport potential in the transport channel.
	Berdikov teaches an ion transport device having group gathering electrodes (electrodes for coupling zone of storage and evacuation of discrete packets from the edge of the zone, p. 32 lines 14-24, fig. 29) and a control means configured to gather ions in the group gathering region before introducing ions to potential wells in the ion transport device.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bateman to have the group gathering electrodes configured to gather ions before the ion transport device as taught by Berdikov, in order to assist in forming the ion packets.
Regarding claim 23, Berdikov teaches that the fragmentation means includes part of the ion transport device (fig. 29) configured to fragment ions as they are transported through a fragmentation region of the ion transport device.
Regarding claim 38, Bateman and Green teach all the limitations of claim 20 as described above.  Bateman and Green do not teach that the apparatus includes multiple ion transport devices, wherein each ion transport device has a plurality of electrodes arranged around a transport channel of each ion transport device is configured to receive a respective subset of groups of ions ejected from the mass analyzer.
Berdnikov teaches an ion transport channel comprising a plurality of parallel channels (p. 17 lines 25-26, p. 36 line 31-p. 37 line 12).
It would have been obvious to one of ordinary skill in the art at the time of the art at the time of the invention to modify the system of Bateman to have multiple parallel ion channels as taught by Berdnikov, in order to increase the throughput of the device in a known manner with no unexpected result.
Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Green and in further view of Satake (US 20090278043 A1).
Regarding claim 26, Bateman and Green teach all the limitations of claim 24 as described above.  Bateman and Green do not teach that the apparatus is configured to retain each group of ions in the fragmentation region for 10 ms or more.
Satake teaches that fragmentation of ions by ETD or ECD optimally takes no less than 10 ms ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bateman to have fragmentation by ETD or ECD as argued above with respect to claim 25.  It would therefore further be obvious to adjust the voltage well speed so that ions remain within the fragmentation region for 10 ms or more, based on the teaching of Satake that this is the minimum time necessary for effective fragmentation by these methods.
Regarding claim 28, Bateman teaches that the ion guide is greater than 20 mm long ([0055]).  It would have been obvious to one of ordinary skill in the art to adjust the size of the fragmentation region at the beginning of the ion guide by adjusting the accelerating voltage and gas pressure of the ion guide in order to optimize the fragmentation with no unexpected result.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bateman in view of Green and in further view of Giles (CA 2867909 A1).
Regarding claim 34, Bateman and Green teach all the limitations of claim 20 as described above.  Bateman and Green do not teach that each m/z value window is less than 2Th wide.
Giles teaches a method of selecting parent ions with m/z values within a window less then 2Th wide (p. 8 lines 12-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bateman to have m/z value windows less than 2Th wide as taught by Giles in order to select a desired narrow range of precursor ions for accurate association of precursor ions with fragments as taught by Giles.
Allowable Subject Matter
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881